Title: John Quincy Adams to Thomas Boylston Adams, 2 October 1798
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            My dear Brother.
            Berlin 2. October 1798.
          
          The enclosed paper will give you an exact idea of that property belonging to me, [in the] hands of Doctor Welsh, and our brother Charles, which it is [my] wish that, you would take under your care, and management upon your arrival in America. When my library shall arrive from Lisbon, you will consult with your mother for a place of security in which to lodge it— If it should be joined to that of my father, you will take care to keep them as far separate that mine may be distinguished expressly and easily from the other. And I wish you to add to mine, all the books belonging to me now in my fathers library, which [is j]ust a few.— Charles too has many books of mine, which you may require of him, or leave with [him] taking care to mark them as mine, and to take a list of them.
          You may draw within the six first months of the ensuing year for 10,000 Dollars, either on Messs Willing and Van Staphorst and Hubbard or [upon such] house in London, as the Secretary of State shall have given me a credit upon for my salary, as you know I have requested You can enquire of him [whether] he has given me such a [credit and] upon [whom], and if he has, drawn upon that house, and I shall direct the payment of your bills immediately upon receiving the credit.— This will be preferable to drawing upon Amsterdam on which the exchange on America is and will certain to be excessively low— For the same reason, you may draw upon the same house in London for the amount of the 150 dollars, for which I gave you an order upon the bankers at Amsterdam— Or, you may pay yourself, from the monies which you will receive on my account in America.
          You may employ the 10,000 dollars either to purchase me an house in Boston, renting at least six per Cent upon the sum of its purchase, or such public funds or bankstock as you shall judge most profitable, or in loans upon bond and mortgage, in which case you will pay particular attention, not only to the goodness of the security, but likewise to the character of the persons with whom you deal.— I shall confidently expect from you the same care and attention as you would use in the employment of your own property— If you can meet with opportunities offering a more advantageous use of money than those above mentioned, you will not neglect it; but I must expressly forbid, what I am sure your own good sense would avoid, any illegal or usurious contract or hazard— In drawing your bills, you will do

well to take advantage of the season, when the exchange is most favourable— Draw either at thirty or sixty days sight, but take care that the last two thousand of the 10,000 Dollars be not made payable before the first of July next.
          Upon these 10,000 Dollars and upon all future drafts which you may make on my behalf and under my authority, you will reserve a Commission for yourself, of 5. per Cent—and the same upon all annual sums of interest which you may hereafter receive and again employ for me, But not upon what Doctor Welsh, or Charles may deliver to you of mine— For the employment of the interests, you will observe the same directions as those above mentioned.
          You will always give me notice of your drafts and their amount; not only by the same vessel that brings the drafts but by duplicates as early as possible.— And at the close of every year, you will send a regular account stating the situation of my property in your hands
          I shall feel a perfect confidence that my business will now be as well managed, as if I were at home to take care of it myself. At the same time I do not expect or wish that you shall make it burthensome to yourself. Attention and fidelity are the two qualities essential to every good agent or attorney I know that you would fully discharge these duties on behalf of any one whose affairs you should [ta]ke into your hands I shall ask no more even from your kindest fraternal affection.
          I am with every wish for your welfare, and special prayers for the prosperity of your approaching voyage, your ever affectionate brother
          
            John Q. Adams.
          
         
          ENCLOSURE
          Schedule of papers and securities left in the hands of Dr: Thomas Welsh, by J. Q. Adams, and which are to be delivered to Thomas B. Adams.
          1. Deed in fee of an House in Court street, Boston.
          2. Lease of said house for 5 years from October 24. 1794, to Rebecca Whitwell, widow.
          3. Deed of Land, in Salem; State of Vermont.
          *4. Six receipts of Cashier of Trustees to Boston Theatre for £33:6.8. each.
          5. Certificate of 200 Dollars stock in the Union Bank.
          6 Two orders on T. Crafts—County treasurer, for £10. and for £7:3:6.
          
          7. Five Shares in Middlesex Canal
          *8. Ticket. Harvard College Lottery. Class 1. N. 10,124.
          *9. Cash. 100. Dollars.
          Of these Doctor Welsh signed a receipt. He must now further have in his hands:
          10. 4 Tickets, in the 4th: Class of the College Lottery—No: 20,506.7.8.9.
          11. A note of hand from John P. Ripley. for.
          *12. Deed of my share in the Boston Theatre.
          13. Various receipts for monies paid by him on my account.
          But With regard to my share in the Boston Theatre, the principal caution will be to prevent it [brin]ging any [. . . .] [expe]nses. I consider the property as lost.
          The ticket for the first class of the Lottery has been accounted for: and also the 100 Dollars cash.
          The rent upon the house and the dividends upon the bank stock, are accounted for up to April 1798 inclusive
          Upon the shares on the Middlesex canal, 700 Dollars had been paid in July 1798. The receipts of course will appear.
          And in July 1798 Doctor Welsh’s account acknowledged a balance of 293 Dollars 28 ½ Cents, cash in his hands.
          The orders on the County treasurer, do not appear to have been paid.
          The following statements in the account of Charles Adams, accompanying his letter of 7. September 1796. (being the latest account rendered by him) will shew what he now is accountable for.
          
            
              
              
              
              Drs:
            
            
              “Septr: 2. 1795.
              My draft on J. Q. Adams for two thousand dollars. The money received by me and placed at interest for him at 7. per Cent per Ann: payable annually, secured by a bond and mortgage dated 10th: Septr: 1795. The principal to be paid on a demand of sixty days.
              }
              2000
            
            
              June 24. 1796.
              Balance of my draft on J. Q. Adams.
              1939:11
            
            
              Employed in the following manner.
              
              
            
            
              Nine hundred thirty-nine dollars secured by bond, dated June 30 1796 interest payable quarterly 7. per Cent per Ann. principal to be paid on demand.
              939:11
            
            
            
              E Augt: 9. 1796.
              One thousand dollars on two notes for five hundred each. with two endorsers three months and an half at two and an half per Cent per month Interest paid on advance.
              }
              1000.
            
            
              ”
              Balance in your favour for which I am accountable.
              3939:11.
            
            
              ”
              Interest received by me on employment marked E
              75.”
            
          
          It appears by account of Doctor Welsh, that on the 17th: of October 1796 he received from Charles Adams 219 dollars, in my behalf. This must have been the 75 dollars, last above-mentioned. The interest on the 2000 dollars due 10. Septr: 1796 and the quarters interest due on the 939 dollars, on the 30th: of Septr: 1796.— For all the interest accrued upon all the sums, since those dates respectively, Charles Adams remains accountable.
        